Case 2:18-cv-11323-LJM-EAS ECF No. 39, PageID.239 Filed 03/22/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 LAWRENCE JOHN JAKUBOWSKI,

         Plaintiff,                                 Case No. 18-cv-11323
                                                    Honorable Laurie J. Michelson
 v.                                                 Magistrate Judge Elizabeth A. Stafford

 DONALD HALDERER,

         Defendant.


       ORDER ACCEPTING REPORT AND RECOMMENDATION [38] AND
         DISMISSING COMPLAINT AS MOOT OR, ALTERNATIVELY,
      GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT [25]


       Before the Court is Magistrate Judge Elizabeth A. Stafford’s February 24, 2020, Report

and Recommendation. (ECF No. 38.) At the conclusion of her report, Magistrate Judge Stafford

notified the parties that they were required to file any objections within 14 days of service, as

provided in Federal Rule of Civil Procedure 72(b)(2) and Eastern District of Michigan Local Rule

72.1(d). (ECF No. 38, PageID.237.) She further informed the parties, “If a party fails to timely file

specific objections, any further appeal is waived. And only the specific objections to this report

and recommendation are preserved for appeal; all other objections are waived.” (Id. (citation

omitted).) It is now March 20, 2021. As such, the time to file objections has expired. And no

objections have been filed.

       The Court finds that the parties’ failure to object is a procedural default, waiving review of

the Magistrate Judge’s findings by this Court. In United States v. Walters, 638 F.2d 947, 949–50

(6th Cir. 1981), the Sixth Circuit established a rule of procedural default, holding that “a party

shall file objections with the district court or else waive right to appeal.” And in Thomas v. Arn,

474 U.S. 140, 144 (1985), the Supreme Court explained that the Sixth Circuit’s waiver-of-
Case 2:18-cv-11323-LJM-EAS ECF No. 39, PageID.240 Filed 03/22/21 Page 2 of 2




appellate-review rule rested on the assumption “that the failure to object may constitute a

procedural default waiving review even at the district court level.” 474 U.S. at 149; see also

Garrison v. Equifax Info. Servs., LLC, No. 10-13990, 2012 WL 1278044, at *8 (E.D. Mich. Apr.

16, 2012) (“The Court is not obligated to review the portions of the report to which no objection

was made.” (citing Thomas, 474 U.S. at 149–52)). The Court further held that this rule violates

neither the Federal Magistrates Act nor the Federal Constitution.

       The Court therefore finds that the parties have waived further review of the Magistrate

Judge’s Report and accepts her recommended disposition. It follows that Plaintiff Lawrence John

Jakubowski’s complaint is DISMISSED for lack of subject-matter jurisdiction or, in the

alternative, Defendant Donald Haiderer’s motion for summary judgment (ECF No. 25) is

GRANTED.

       SO ORDERED.

       Dated: March 22, 2021


                                             s/Laurie J. Michelson
                                             LAURIE J. MICHELSON
                                             UNITED STATES DISTRICT JUDGE




                                                2
